 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 QIU SHI FAN,                                           Case No.: 2:19-cv-01143-APG-NJK

 4          Plaintiff                                  Order for Status Regarding Mediation

 5 v.

 6 TRAVELERS HOME AND MARINE
   INSURANCE COMPANY,
 7
        Defendant
 8

 9         In October 2019, the parties informed the court that they had scheduled a mediation for

10 January 24, 2020. ECF No. 21. The parties have not since updated the court on the status of that

11 mediation.

12         I THEREFORE ORDER the parties to file a status report regarding the mediation by

13 March 6, 2020.

14         DATED this 24th day of February, 2020.

15

16
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23
